ORDER
The Disciplinary Review Board having filed with the Court its decisions in DRB 03-308 and DRB 04-019, concluding that PAUL J. PASKEY, formerly of BAYONNE, who was admitted to the bar of this State in 1983, and who has been suspended from the practice of law since May 9, 2002, by Orders of the Court filed on May 9, 2002, September 18, 2002, December 11, 2002, and February 28, 2003, should disciplined for multiple violations of RPC 1.1(a)(gross neglect), RPC 1.1(b)(pattem of neglect), RPC 1.3(lack *318of diligence), RPC 3.2(failure to expedite litigation), RPC 1.4(a)(failure to communicate with client), RPC 8.1(b)(failure to cooperate with disciplinary authorities) and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and for violation of Rule 1:20—20(b)(15);
And PAUL J. PASKEY having failed to appear on the return date of the Order to Show Cause issued in this matter,
And the Court having determined that on the basis of respondent’s extensive ethics history and the record in this matter, which demonstrates respondent’s abandonment of his clients, that disbarment is required. In re Kantor, 180 N.J. 226, 850 A.2d 473 (2004);
And good cause appearing;
It is ORDERED that PAUL J. PASKEY be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that PAUL J. PASKEY be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent comply with Rule 1:20-20 governing disbarred attorneys; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by PAUL J. PASKEY pursuant to Rule 1:21-6, which were restrained from disbursement by Order of the Court filed May 9, 2002, shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*319ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.